Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered April 16, 1964 after a jury trial, convicting him of murder in the first degree, and sentencing him to life imprisonment. Defendant’s conviction was based, in part, upon his alleged confessions. On the trial defendant contended that his confessions to the police and to the District Attorney on February 10, 1963 had been coerced by the police and that they were involuntary. The issue as to whether the confessions were voluntary or involuntary was submitted to the jury. The action is remitted to the trial court for further proceedings in accordance with People v. Huntley (15 N Y 2d 72). The procedure prescribed in People v. Korda (24 A D 2d 577) should be followed. In the interim, determination of the pending appeal in this aetion will be held in abeyance.
Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur,